Opinion by

Hastings, C. J.
It is admitted by the defendant in error, that he seeks recovery for services rendered, required by a statute, and for which the legislature have made no provision for compensation. And it appears that the court below' *433charged the jury that Wollard, who it seems was the treasurer of the county of Jefferson, was entitled to recover, for services rendered, because the law required him to perform them. The law creating the officer of county treasurer, defines his duties and provides for compensation. The undertaking of the government is to provide the compensation specified as a reward for the faithful performance of the duties of the office. A man is not compelled to áccept the office of treasurer, and if he do so, he will take it with all the honors, emoluments, and burthens pertaining to the same. There being no law making it the duty of the plaintiffs in error to provide compensation for the services specified, he has no legal demand against them. This question was settled in the case of Whichen v. The Board of Commissioners of the county of Cedar, tried at the January term of this court, 1848, in which it appeared the plaintiff in error was appointed by the district court, to defend a pauper indicted for a crime, the statute requiring the court to appoint an attorney to defend paupers in certain cases. In this case we decided that the plaintiff’s remedy was by petition to the legislature for relief, there being no law making it the duty of the defendants to compensate him for such services.
The court below seem to consider this a case of employment and service, as between individuals, and raises an implied assumpsit. The case, we think, however, is very different. The government is not compelled to compensate its citizens for any services rendered; it is altogether a matter of discretion. The plaintiffs in error are officers whose duties are defined and liabilities fixed, and they ought not to be liable for compensation to other officers, whose duties are also clearly defined by the legislature, unless the legislature shall make it their duty to provide such compensation. The services rendered in this case were not rendered at the instance and request of the plaintiffs in error, nor were they rendered any more for the benefit of the plaintiffs than others. The services were rendered, not to facilitate the collection of an ordinary revenue for the state or .county, but for a special *434fund to be created for the benefit of common schools, a fund highly favored and encouraged by the laws.
However worthy the defendant may be of the compensation which he seeks, it was not in the power of the court below, nor of this court, to make a law, making it the duty of the plaintiffs to allow the defendant’s demand.
Judgment reversed.